DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeremy Bridge, Reg. No. 61426, on January 12, 2022.
The application has been amended as follows: 
Claim 10 has been amended to read:
A filter element comprising: 
	a media pack comprising: 
		a filter media material that is permeable forming a block of filter media defining an outer peripheral surface; 
		a second material that is permeable and secured over a portion of the outer peripheral surface of the block of filter media forming an outer layer over the portion of the block of filter media, the filter media having a first tensile strength that is less than a second tensile strength of the second material; 
		an adhesive between the outer peripheral surface of the block of filter media and the second material, wherein the second material is non-metallic; and 
	a seal attached to the second material, the seal overlapping the adhesive, 	wherein the second material is a single layer surrounding the block of filter media and extending circumferentially around the block of filter media between a first edge and a second edge; 
	wherein the first and second edges are spaced apart from one another forming a gap therebetween.

Terminal Disclaimer
The terminal disclaimer filed on December 28, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,814,263 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1 – 7, 9, 10, 13, 15, and 17 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Firstly, the examiner notes that the properly filed terminal disclaimer overcomes the previous non-statutory double patenting rejection. 
	In regard to independent claims 1 and 15, Gieseke (US 2013/0292875) is considered to represent the closest prior art. There is no teaching or suggestion in Gieseke for the outer layer (170), which forms the permeable second material, to be formed to extend less than the entire periphery or perimeter of the block of filter media. 
	In regard to independent claim 10, Gieseke includes a seal (74) on a frame construction (72). There is no teaching or suggestion in Gieseke for a seal attached to the second material that overlaps the adhesive between the outer peripheral surface of the block of filter media and the second material. Claim 13 depends from claim 10 and is allowed for at least the same reason as claim 10. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773